Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 8, 2013

                                       No. 04-13-00062-CV

                 IN THE INTEREST OF L.L.M. AND S.M.M., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-PA-00439
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice


         This is an appeal from an order terminating Janie M.’s parental rights to her children in a
suit filed by the Texas Department of Family and Protective Services. In her brief, filed in this
Court on March 11, 2013, Janie M. contended the trial court erred by failing to designate in its
termination order the ground or grounds upon which it terminated her parental rights. In making
this argument, Janie M. referred to a one-page, handwritten order signed by the trial court. Janie
M. asked us to abate this appeal and remand for findings. On May 20, 2013, the State filed its
brief in this appeal, referring only to the one-page, handwritten order signed by the trial court.

       On June 27, 2013, we abated this appeal and remanded this case to the trial court for
supplemental findings stating the specific ground or grounds for termination under section
161.001(1) of the Texas Family Code. See TEX. FAM. CODE ANN. § 161.001(1) (West 2008 &
Supp. 2012); TEX. R. CIV. P. 306.

        On July 1, 2013, Dinah Gaines, Staff Attorney for the Bexar County Civil District Courts,
filed a letter with the Clerk of this Court, indicating that a nine-page, typewritten termination
order was signed by the trial court on April 22, 2013; however, the April 22, 2013, order was
never made part of the appellate record in this appeal. Ms. Gaines informed the Clerk of this
Court that she has asked the district clerk to supplement the record with the trial court’s April 22,
2013, termination order.
       This Court’s previous abatement of this appeal is LIFTED. We ORDER the Bexar
County District Clerk to file a supplemental record containing the trial court’s April 22, 2013,
termination order no later than July 15, 2013.

        We retain the briefing schedule set out in our June 27, 2013, order. We ORDER Janie M.,
the appellant, to file a supplemental brief, if any, on or before July 29, 2013, and we ORDER
the appellee to file a supplemental brief, if any, on or before August 12, 2013. Because of the
ultra-accelerated nature of this appeal, no extensions of time will be granted.

       It is so ORDERED on July 8, 2013.

                                                   PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court